Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change of Examiner
It is hereby noted that this application was inherited from another Examiner

Reopening of Prosecution
Finality of the office action dated 25 January 2022 has been withdrawn.  New grounds of rejections have been set forth below.

Response to Arguments
As noted in the Advisory Action dated 22 April 2022, the previously set forth rejections are withdrawn.  The previously-instated rejections that relied upon at least Spangler are withdrawn, because Spangler is concerned with designing zones having differences in wedge angles, but is otherwise silent regarding deviations of an actual interlayer product (which the instant application claims, and which is addressed by the references cited in the prior art rejections below).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains two issues of indefiniteness.  First, the claimed viewing angle of the display area in the vertical direction is indefinite, because this viewing angle is dependent upon a driver of the vehicle, whose own torso length and preferred seating height (among other factors) results in a respective eye level, which leads to a respective different viewing angle.  This phenomenon is known in the art; see U.S. 2017/0285339 A1 (“Spangler”).  Because drivers having different eye levels would experience a respectively different viewing angle when using the same exact (vehicular) laminated glass, associating a parameter of the laminated glass on the basis of viewing angle of an intended user is indefinite.  The viewing angle should either be standardized, or this limitation should be removed.  As the claimed viewing angle is associated with intended use of the claimed (vehicular) laminated glass, and as case law holds that limitations directed to the intended usage of an article do not further limit the article per se, limitations concerning the claimed viewing angle is not given patentable weight in the art rejections below.
Next the various usages of the term “the wedge angles” is indefinite, because Applicant has not set forth what constitute the collection of wedge angles.  These wedge angles could be taken from the entire laminated glass, or it could correspond to only a subregion thereof (e.g. an intended display area).  Furthermore, the angles could differ depending on sampling.  For instance, the collection could represent points sampled in the display region by dividing the display region into grids (see sampling used in U.S. 2020/0018954 A1); or the collection could represent a set of discrete and collinear points in a particular region on the laminated glass (see sampling used in U.S. 2020/0016871 A1 “Ishida” and U.S. 2020/0016872 A1 “Oota”).  For purpose of claim interpretation, “the wedge angles” are taken to mean a collection of wedge angle measurements (viz. it could be a set of readings from a collinear points or from a grid; it could represent an instantaneous measurement or one that is averaged over a distance/ area; and it could be a collection of points located anywhere from the intermediate film).
Further, “a value of the wedge angle varies” as recited in the sixth clause of claim 1 is indefinite, because the meaning of this limitation is different from the intended meaning, which is more along the lines of in the display region, different points thereof has a respective different wedge angle on the basis of their respective vertical distance from a lower end of the display area.
As claims 2-13 depend on claim 1, and as the respective limitations of the dependent claims do not resolve the aforementioned issues in claim 1, claims 2-13 are also held to be rejected.
The indefiniteness issue re: the “viewing angle” further affects claim 7.  In view of discussion of ¶ 4 above, claim 7 is deemed to be not further limiting, for it is both indefinite and seeks to define the claimed article on the basis of its intended use.
The indefiniteness re: “the wedge angle” (as discussed in ¶ 5 above) further affects claims 3, 9, and 10.  For one, given the numerous different types of wedge angles (instantaneous readings vs. what appears to be the overall wedge angle), and given that each of the measured wedge angles from claim 1 is by definition a wedge angle of the intermediate film, there is no such thing as “the wedge angle of the intermediate film” (with “the” used in the sense of one and only, as there is otherwise no antecedent basis).  With that said, it would appear that claims 3, 9, and 10 are directed to overall wedge angles of a respective intermediate film, and “the wedge angle of the intermediate film” in these claims is interpreted in this manner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 4-8 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by U.S. 2018/0017789 A1 (“Aoki”).
The applied reference has coinventors and assignee common with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
The rejection under 35 U.S.C. 102(a)(1) may be overcome by either 1) perfection of foreign priority or 2) utilization of one of the exceptions under 35 U.S.C. 102(b).
Considering claims 1, 2, and 4-8, Aoki discloses each and every limitation claimed.  For instance, Figs. 10 and 11 of the reference discloses an interlayer having a decreasing wedge angle, wherein a first portion generally has wedge angle ~0.7 mrad and wherin a second portion generally has wedge angle ~0.5 mrad.  A respective linear best fit line for the portions effectively follows the respective solid lines shown in Fig. 10, and the figures clearly show that maximum deviation in the first portion is 0.102 mrad, while a maximum deviation in the second portion is 0.097 mrad.  Furthermore, at least a slope (in unit of wedge angle/ distance) at certain regions is within the claimed ranges (e.g. Aoki Fig. 11), and the radius of curvature is disclosed to be substantially similar (e.g. id. clm. 4 and 5).  Aoki thus anticipates claims 1, 2, and 4-8.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as unpatentable over U.S. Oota.
Considering claims 1, 2, and 7, Oota discloses a laminated glass comprising two glass sheets joined to each other by a wedged interlayer, wherein the wedged interlayer as a whole has a wedge angle of 0.1 mrad or more (Oota abs.).  Oota is analogous, as it is from the same field of endeavor as that of the instant application (wedged interlayers for laminated glasses).  By virtue of the wedged shape, any first region of the interlayer (and of a corresponding section of the laminated glass) more proximal to “the other end” of Oota (viz. thicker end, labeled as “11 b” in the reference) has a respective thickness greater than that of any second region that is less proximal to “the other end” as compared to the first region.  As Oota expressly discloses that the interlayer film has a HUD display region (e.g. id. ¶ 0083), this variation in thickness is necessarily exhibited in the HUD display region, thus reading on the fourth and fifth clauses of claim 1.  In two configurations of the disclosed interlayer (those shown in Figs. 5 and 6 of the reference), Oota discloses that the measured wedge angle as a function of distance from “the one end” (viz. thinner end, labeled as “11 a” in the reference) to “the other end” decreases (id. ¶ 0120-0125), thereby reading on the sixth and ninth clauses of claim 1.
Re: the eight clause of claim 1, it is noted that the clause is not concerned with deviation of measured wedge angle relative to that of a corresponding target wedge angle, but rather, the clause is concerned with deviation of measured wedge angle relative to a longer-range average profile that encompasses nearby wedge angles.  With the effect of this clause in mind, it is noted that the inventive concept of Oota is concerned with the production of a wedged interlayer having minimization of local surface extrema in the display region (e.g. id. clm. 1).  Specifically, each of θ1, θ2, θ3, and θ4 represents a respective average wedge angle evaluated over a respective different domain distance in the direction spanning the opposing ends 11 a and 11 b of the reference, with domain of 80 mm for θ1, 40 mm for θ2, 20 mm for θ3, and 10 mm for θ4.  Of these measurements, θ4 is most affected by localized values (e.g. values of local extrema) and with θ1 least affected by localized values (and incorporates the most amount of averaging).  As such, the various disclosed stipulations regarding maximum values of |θ1 – θ2|, |θ1 – θ3|, and |θ1 – θ4| each characterizes how different a wedge angle of a larger area is when compared to a corresponding wedge angle of a smaller area, and the smaller each of the differences, the less the occurrence and/or magnitude of local extrema, such that there would be minimal difference between an average of a wider area versus that of a localized area.  It is further noted that the evaluation in Oota is conducted for each of 250 points (each separated by 2 mm, meaning that the evaluation is conducted over 498 mm) in its intended HUD display region, and that the maximum deviation among 250 readings of |θ1 – θ2|, |θ1 – θ3|, and |θ1 – θ4| is 0.2 mrad, with specific examples having maximum |θ1 – θ2| of 0.05 mrad, maximum |θ1 – θ3| of 0.1 mrad, and maximum |θ1 – θ4| of 0.1 mrad.  Although it is conceded that θ4 is not an instantaneous reading, and that evaluation domain of θ1 might be somewhat different from readings from a value obtained from linear regression, it is abundantly clear to person having ordinary skill in the art that the general aim of Oota is substantially similar to that of the instant application, where both are concerned with reduction of occurrence and/or magnitude of local extrema.  Furthermore the intended aim of Oota is also substantially similar to that of the instant application, namely, both are concerned with further reduction of the phenomenon of double images in a HUD display region.  Given Oota is substantially similar to the instant application both in its aim and how that aim is accomplished (viz. reduction of occurrence and/or magnitude of local extrema), and given that Oota further provides concrete value of deviation less than what is required in claim 1 (0.1 mrad in the reference vs. 0.2 mrad as claimed), Oota is considered to anticipate or render obvious claims 1-3 and 7.
Considering claim 3, the specific example in Oota has overall wedge angle of 0.4 mrad.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-6 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Oota, as applied to claim 1 above.
Considering claims 4-6, each of the claims is concerned with the rate of decrease in the wedge angles.  As the general conditions in Oota are substantially similar to that of the instant application (in terms of dimensional parameters and aim), and as Oota expressly discloses embodiments where the wedge angles decrease, Oota is considered to have provided general conditions and motivations for modifying rate of wedge angle decrease.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  MPEP 2144.05 II.A. 
Considering claims 9 and 10, as discussed in the rejection of claim 1 over Oota, the overall wedge angle of the interlayer of Oota is 0.1 mrad or more, which overlaps the claimed ranges.It would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379.
Considering claims 11-13, these claims depend on claim 9 and are concerned with the rate of decrease in the wedge angles.  For rationale similar to that set forth in the rejection of claims 4-6 above, claims 11-13 are also deemed to be obvious via routine experimentation.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Oota, as applied to claim 1 above, and further in view of U.S. 2015/0251377 A1 (“Cleary”).
Considering claim 8, Oota as discussed above is silent re: radius of curvature.  However, it is well-known that automotive glazings used as windshields exhibit such a curvature, and this is evidenced by, inter alia, teachings of Cleary.
Specifically, Cleary teaches that automotive glazings suitable for HUD displays can have radius of curvature of ~8,300 mm, which is within the claimed range.  Cleary is analogous, as it is from the same field of endeavor as that of the instant application (laminated glazings, in particular ones used for HUD purposes).  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have imparted a curvature similar to that of Cleary to the laminated glass of Oota, as Cleary is considered to have demonstrated that such a curvature is known in automotive glazings.  This rationale for supporting a finding of obviousness, where one reference demonstrates that a particular material is suitable for a particular intended use, is considered appropriate under the guidelines set forth in MPEP 2144.07.
	
Concluding Remarks 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. 2020/0016871 would also anticipate at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z. Jim Yang/Primary Examiner, Art Unit 1781